DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as amended to overcome any 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the limitation "a fluid" in line 21 page 3 and in line 15 page 5.  It is not clear whether applicant intends to recite a separate fluid or refers to same fluid recited in claims 1 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Sverdlik et al.,” US 2014/0012133 (hereinafter Sverdlik) and “Gaddum et al.,” “Millett et al.,” US 2014/0180032 (Millett), and “Altered Dependence of Aortic Pulse Wave Velocity on transmural pressure in hypertension revealing structural change in the aortic wall,” Hypertension Volume 65, Issue 2, pages 632-369 February 2015 (hereinafter Gaddum).
Regarding to claim 1, Sverdlik teaches an apparatus for pulse wave velocity (PWV) determination in a vessel, the apparatus comprising: 
an intravascular device including a elongate member that has a proximal portion and a distal portion, wherein at least the distal portion of the intravascular device is configured to be positioned within the vessel (pressure transducer inserted into the artery [0039], catheter, guide wire, sheath [0175]-[0178]), and 
wherein a pressure sensor is coupled to the distal portion of the flexible elongate member  and is configured to monitor a pressure within the vessel ([0083] Figure 8)
at least one imaging element  positioned within the vessel and configured to monitor a wall thickness of the vessel (wall movement by imaging [0005], arterial wall movement determined using TIVUS catheter [0075], [0076]); and 
a processing system in communication with the pressure sensor and the at least one imaging element (processor [0008]), the processing system configured to: receive pressure data associated with the monitoring of the pressure within  the vessel by the pressure sensor; receive wall thickness data associated with monitoring of the wall thickness of the vessel by the at least one imaging element ([0100] and [0110]); and determine a pulse wave velocity of fluid within the vessel based on the pressure data (pulse wave velocity using pressure sensors [0108]).
Sverdlik does not explicitly teach a “flexible” elongate member.
However, in the same field of endeavor in intravascular measurement devices, Millett discloses a flexible elongate member, to be inserted into vasculature of the patient ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify guidewire, catheter, and intravascular devices as taught by Sverdlik to incorporate teaching of Millett, since Sverdlik already discloses inserting intravascular devicessuch as guide wire and catheters, and flexible elongate members was well known in the art as taught by Millett.  One of ordinary skill in the art could have combined the elements as claimed by Sverdlik with no change in their respective functions, but constructing catheters and guide wires with flexible materials, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide 
Sverdlik does not explicitly teach determining a pulse wave velocity using the wall thickness data.
However, in the analogous field of endeavor in pulse wave velocity measurement, Gaddum teaches deriving pressure pulse velocity in terms of the relationship between pressure changes and the wall thickness value (equations 5-7, column 1 page 365). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify measurement of pulse wave velocity based on the pressure as taught by Sverdlik to incorporate teaching of Gaddum, since Sverdlik already discloses measuring wall thickness and sensing pressure values to determine pulse wave velocity, and equations relating pulse wave velocity to pressure and equations relating thickness to diameter changes was well known in the art as taught by Gaddum.  One of ordinary skill in the art could have combined the elements as claimed by Sverdlik with no change in their respective functions, but simply rearranging the known equations of pulse wave velocity and pressure, to incorporate relation to diameters to simplify PWV in relation to pressure and diameter changes, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide measurement of PWV in relation to changes in diameter and arterial pressure (second paragraph column 1, page 365), and there was reasonable expectation of success.
Regarding to claims 3-8, Sverdlik, Millett, and Gaddum together teach all limitations of claim 1 as discussed above. 
Sverdlik further teaches following limitations:
Of claim 3, wherein the vessel comprises a renal artery (renal artery [0023])
Of claim 4, wherein the processing system is further configured to: determine a renal denervation therapy recommendation based on the pulse wave velocity (arterial wall movement profile including stiffness is determined to assess denervation effectiveness [0027] and [0061], measuring renal artery stiffness using pulse wave velocity to evaluate denervation [0108]). 
Of claim 5, wherein the processing system is further configured to: classify a patient based on a predicted therapeutic benefit of renal denervation using the pulse wave velocity ( a threshold applied to determine of the treatment profile should be adjusted or repeated [0027], increased percentage of blood flow rate is evaluated to determine to repeat the treatment [0066], measuring renal artery stiffness using pulse wave velocity to evaluate denervation [0108])
Of claim 6, wherein the at least one imaging element is coupled to the distal portion of the flexible elongate member of the intravascular device (measurement device is mounted on a catheter tip [0069], TIVUS catheter [0083])
Of claim 7, wherein the at least one imaging element is coupled to an intravascular probe that is separate from the intravascular device (measurement device is inserted into artery [0069], integrated onto a standalone catheter [0097], imaging performed prior to the renal denervation procedure [0168])
Of claim 8, wherein the intravascular device comprises a guide wire (a guide wire [0095]), and wherein the intravascular probe comprises a catheter (guiding catheter and a standalone catheter [0096]-[0097]).
Regarding to claim 9, Sverdlik, Millett, and Gaddum together teach all limitations of claim 1 as discussed above. 
Millett further discloses imaging element that comprises OCT that collects images within the vessel ([0034]-[0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify measurement of pulse wave velocity based on the pressure as taught by Sverdlik to incorporate teaching of Millett, since Sverdlik already discloses intravascular imaging element such as IVUS, and using various imaging modalities within the vessel including OCT was well known in the art as taught by Millett.  One of ordinary skill in the art could have combined the elements as claimed by Sverdlik with no change in their respective functions, but simply adding additional imaging element of OCT in addition to IVUS, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide more information in the image and tissue characterization of the vessel ([0123] and [0134]), and there was reasonable expectation of success.
Regarding to claim 10, Sverdlik teaches a method of determining pulse wave velocity (PWV) in a vessel, comprising: 
monitoring a pressure within the vessel with a pressure sensor positioned within the vessel (pressure transducer inserted into the artery [0039]); 
monitoring a wall thickness of the vessel by at least one imaging element positioned within the vessel (stiffness according to wall movement profile [0004], wall 
receiving pressure data associated with the monitoring of the pressure within the  vessel by the pressure sensor ([0100] and [0110]);
receiving wall thickness data associated with the monitoring of the wall thickness of the vessel ([0100] and [0110]); and
determining the pulse wave velocity of a fluid within the vessel based on the received pressure data (pulse wave velocity using pressure sensors [0108])
Sverdlik does not explicitly teach determining a pulse wave velocity using the wall thickness data.
However, in the analogous field of endeavor in pulse wave velocity measurement, Gaddum teaches deriving pressure pulse velocity in terms of the relationship between pressure changes and the wall thickness value (equations 5-7, column 1 page 365). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify measurement of pulse wave velocity based on the pressure as taught by Sverdlik to incorporate teaching of Gaddum, since Sverdlik already discloses measuring wall thickness and sensing pressure values to determine pulse wave velocity, and equations relating pulse wave velocity to pressure and equations relating thickness to diameter changes was well known in the art as taught by Gaddum.  One of ordinary skill in the art could have combined the elements as claimed by Sverdlik with no change in their respective functions, but simply rearranging the known equations of pulse wave velocity and pressure, to incorporate relation to diameters to simplify PWV in relation to pressure and diameter changes, and the combination would have yielded nothing more than predictable results to one of ordinary 
Regarding to claims 11 and 13-15, Sverdlik and Gaddum together teach all limitations of claim 10 as discussed above. 
Sverdlik further teaches following limitations:
Of claim 11, wherein the pressure sensor is coupled to a first intravascular device positioned within the vessel (pressure transducer inserted into the artery [0040]), and the at least one imaging element (TIVUS and ultrasound device [0060]) is coupled to a second intravascular device positioned within the vessel (measurement device mounted on a catheter tip [0069], optionally TIVUS catheter is removed before measurement device, thus indicates two independent intravascular devices as claimed [0085]).
Of claim 13, wherein the vessel comprises a renal artery (renal artery [0023])
Of claim 14, determining a renal denervation therapy recommendation based on the pulse wave velocity (arterial wall movement profile including stiffness is determined to assess denervation effectiveness [0027] and [0061], measuring renal artery stiffness using pulse wave velocity to evaluate denervation [0108]). 
Of claim 15, classifying a patient based on a predicted therapeutic benefit of renal denervation using the pulse wave velocity ( a threshold applied to determine of the treatment profile should be adjusted or repeated [0027], increased percentage of blood flow rate is evaluated to determine to repeat the treatment [0066], measuring renal artery stiffness using pulse wave velocity to evaluate denervation [0108])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793